Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 11, 2018

                                      No. 04-18-00507-CV

                        IN THE INTEREST OF R.G.M.R. A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01101
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
       Gerald A. Uretsky, court-appointed counsel representing the father in this parental rights
termination case, filed a motion for extension of time to file appellant’s brief and the brief on
September 26, 2018.
        As a matter of widely-known, well-established law, Appellant’s sole issue, even if
sustained, cannot afford any relief for Appellant. We conclude Appellant’s appeal as presented
in the brief is wholly frivolous.
        After a bench trial on the merits, the trial court found Appellant’s course of conduct met
four statutory grounds for termination under Family Code section 161.001(b)(1): (F), (N), (O),
and (P). See TEX. FAM. CODE ANN. 161.001(b)(1) (Supp.). Appellant’s brief challenges the
legal and factual sufficiency of the evidence supporting the trial court’s finding only on ground
(F). The brief does not challenge the evidence supporting the best interest of the child finding,
nor does it challenge the evidence supporting the other statutory grounds, i.e., (N), (O), or (P).
        For at least four decades, the law has been clear that a parent’s rights may be terminated
based on a single ground. E.g., Wiley v. Spratlan, 543 S.W.2d 349, 351 (Tex. 1976); see also In
re J.F.C., 96 S.W.3d 256, 261 (Tex. 2002). Where a trial court has found multiple grounds and
the brief challenges only one, the appeal is wholly frivolous. Cf. TEX. CIV. PRAC. & REM. CODE
ANN. § 13.003(b) (“In determining whether an appeal is frivolous, a judge may consider whether
the appellant has presented a substantial question for appellate review.”).
      We GRANT Appellant’s motion for extension of time to file the brief; the brief is
deemed timely filed.
       However, we STRIKE Appellant’s brief and ORDER court-appointed attorney Gerald A.
Uretsky to file an amended brief that meets his obligations to this court and his client within
TEN DAYS of the date of this order. See TEX. R. APP. P. 38.9 (properly presenting case).
       If counsel is unable to make good-faith arguments and contentions in support of any issue
which may afford Appellant some relief on appeal, counsel may file a brief and a motion to
withdraw in accordance with Anders v. California, 386 U.S. 738 (1967).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court